Newman, J.
No doubt, the direction of the county court upon the settlement of the accounts of the guardianship has the force and effect of a judgment, and is conclusive of the rights of the parties, for the judgment of a county court as to matters within its jurisdiction is as conclusive and final as the judgment of any other court. Barker v. Barker, 14 Wis. 131, 147; Brook v. Chappell, 34 Wis. 405; Appeal of Schœffner, 41 Wis. 260. So, the defense was already concluded by that judgment, and not open to the defendant in the action.
But it would seem that the judgment is right upon the merits. It is well settled that a trustee who deposits the trust funds in a bank, if he would protect himself from loss by a failure of the bank, must make the deposit as of trust funds, and not as his own. He must be diligent to distinguish them as trust funds. It is said: “ The deposit must wear the impress of the trust, or he cannot, when brought to account, call it ‘ trust property.’ ” It must be expressed in terms unequivocal, and not to be misunderstood, “ that they are the funds of the specific trust to which they belong.” The credit must be to him as trustee. “ If he neglects any of these precautions, he will be responsible for any loss.” Williams v. Williams, 55 Wis. 300. It is not enough to inform the bank that the money is trust funds, even though he acts in entire good faith. Booth v. Wilkinson, 78 Wis. 652. So great strictness has been found necessary for the protection of trust estates. The trouble with the defendant’s certificate of deposit is that it does not bear upon its face the impress of the equitable ownership of the fund. It does not show whose money was deposited. It should, at least, have shown that the money was deposited by the defendant as guardian of the plaintiff. The letters “ Guar” which follow the defendant’s name in the certificate, are no recognized abbreviation, aijd cannot be the legal equivalent of the word guardian. And, even with that aid, it would come short of *205■showing that the deposit was made in his office as guardian ■of the flai/ntiff.
By the Court.— The judgment of the circuit court is affirmed.